Cite as 2017 Ark. App. 88


                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-15-974


 SIMON POCKRUS                                   Opinion Delivered:   February 15, 2017
                              APPELLANT
                                                 APPEAL FROM THE BENTON COUNTY
 V.                                              CIRCUIT COURT
                                                 [NO. CV-15-741-2]
 VICTORIA MORRIS
                                  APPELLEE HONORABLE BRAD KARREN, JUDGE

                                                 SUPPLEMENTAL ADDENDUM ORDERED


                          BRANDON J. HARRISON, Judge

       This is an appeal from a legal-malpractice case involving Simon Pockrus and his

former attorney, Victoria Morris. Simon sued Victoria based on her representation of him

in divorce proceedings. The Benton County Circuit Court held a jury trial on Simon’s

claims against Victoria, and the jury rendered a verdict in Victoria’s favor. Simon appealed.

We cannot yet decide the merits of Simon’s appeal because he failed to comply with our

rules governing the contents of an addendum. 1

       In any case where there was a jury trial, the jury’s verdict forms must be included in

the addendum. Ark. Sup. Ct. R. 4-2(a)(8)(A)(i). But Simon’s addendum does not include

the jury-verdict forms.    Because including the verdict forms is mandatory, we order

supplementation of the addendum. We order Simon to file, within seven calendar days of




       1
        We also note that the language Simon used in his statement of the case was
particularly salty. We remind counsel that Arkansas Supreme Court Rule 4-2(a)(6) requires
a concise statement of the case, without argument.
                               Cite as 2017 Ark. App. 88

this opinion, a supplemental addendum that includes the jury-verdict forms. Ark. Sup. Ct.

R. 4-2(b)(4).

      Supplemental addendum ordered.

      KLAPPENBACH and WHITEAKER, JJ., agree.

      Harry McDermott, for appellant.

      Burke Law Firm, P.A., by: Brian T. Burke, for appellee.




                                            2